Citation Nr: 0113367	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
a vision disorder as a result of radiation exposure, and, if 
so, whether all the evidence both old and new warrants the 
grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
hair loss as a result of radiation exposure, and, if so, 
whether all the evidence both old and new warrants the grant 
of service connection.

3.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
a stomach disorder as a result of radiation exposure, and, if 
so, whether all the evidence both old and new warrants the 
grant of service connection.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

The veteran's original claims seeking entitlement to service 
connection for the disorders listed on the title page of this 
decision were denied by an August 1996 rating decision of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).  The veteran was notified of this determination 
and of his procedural and appellate rights by VA letter dated 
later in August 1996.  He perfected an appeal to the August 
1996 rating decision.  Later, in October 1997, the veteran 
withdrew all of his claims.  See VA Form 21-4138 (JF), 
Statement in Support of Claim.  

Concerning the issues now on appeal before the Board 
involving new and material evidence, these issues arise 
before the Board on appeal from a May 1999 rating decision of 
the RO, which held that new and material evidence had not 
been submitted to reopen the veteran's claims seeking 
entitlement to service connection.  
The appellant was afforded a videoconference hearing before 
the undersigned member of the Board, sitting in Washington, 
D.C., in November 2000.

The Board points out that in January 2001 several VA 
treatment records, dated between April 1999 and April 2000, 
were received by the Board via facsimile from the RO.  Review 
of these records, shown to be VA mental health/psychiatric 
outpatient treatment notes, reveal that they primarily 
concern treatment afforded the veteran for Parkinson disease 
as well as for supportive psychotherapy.  The records do not 
appear to be pertinent to any of the claims currently 
perfected for appeal by the appellant.  Instead, it appears 
to the Board that the submission of these records may 
constitute the appellant's desire to raise the issue of 
entitlement to service connection for Parkinson disease.  As 
this issue of service connection has not been adjudicated by 
the RO, it is referred to the RO for all action as 
appropriate.

The issue regarding whether new and material evidence has 
been submitted to reopen a claim seeking entitlement to 
service connection for a stomach disorder as a result of 
radiation exposure will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a vision disorder as a result of 
exposure to ionizing radiation in August 1996.  

2.  The veteran subsequently withdrew his claim; therefore, 
the August 1996 rating action constitutes the last final 
disallowance of the veteran's claim.

3.  The evidence received since August 1996, by itself and in 
connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's previously disallowed claim for 
entitlement to service connection for a vision disorder as a 
result of exposure to ionizing radiation.

4.  The RO denied the veteran's claim of entitlement to 
service connection for hair loss as a result of exposure to 
ionizing radiation in August 1996.  

5.  The veteran subsequently withdrew his claim; therefore, 
the August 1996 rating action constitutes the last final 
disallowance of the veteran's claim.

6.  The evidence received since August 1996, by itself and in 
connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's previously disallowed claim for 
entitlement to service connection for hair loss as a result 
of exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The RO's August 1996 decision denying entitlement to 
service connection for a vision disorder as a result of 
exposure to ionizing radiation is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence received subsequently to the RO's August 
1996 denial is not new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
a vision disorder as a result of exposure to ionizing 
radiation have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  The RO's August 1996 decision denying entitlement to 
service connection for hair loss as a result of exposure to 
ionizing radiation is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

4.  The evidence received subsequently to the RO's August 
1996 denial is not new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
hair loss as a result of exposure to ionizing radiation have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes VA has a duty to assist the 
veteran in the development of the veteran's claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board is satisfied that all 
relevant facts have been properly developed as to the 
veteran's claims of whether new and material evidence has 
been received to reopen claims for entitlement to service 
connection for a vision disorder and hair loss as a result of 
radiation exposure and that no further assistance is required 
in order to satisfy the duty to assist.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of 
these claims.  By virtue of the Statement of the Case, VA 
letters and rating decisions issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The veteran was also 
afforded the opportunity to present testimony at a hearing on 
appeal before a Member of the Board.

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1105 
(2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  

As indicated above, the record shows that in an August 1996 
rating decision the RO initially denied the veteran's claims 
for service connection for the above-mentioned disorders.  
The RO indicated that review of the current evidence of 
record did not show that the veteran either had a radiogenic 
disease as required by law, or that either of the claimed 
disorders were incurred in or aggravated by his period of 
service.  The veteran was notified of this determination and 
of his procedural and appellate rights by VA letter dated 
later in August 1996.  The veteran perfected appeals to the 
issues now on appeal, cumulating with his submission of a VA 
Form 9, in April 1997.  However, as shown as part of a VA 
Form 21-4138 (JF), dated in October 1997, the veteran 
withdrew these issues from appellate consideration.  As such, 
the August 1996 rating decision is final.  38 C.F.R. § 20.204 
(2000).  In March 1999, the veteran essentially sought to 
reopen his claims.  See VA Form 21-4138 (JF).  The veteran 
was informed by letter dated in March 1999 that the claims 
had previously been denied and that in order for him to 
successfully reopen his claims he must submit new and 
material evidence.  The RO, by means of a rating decision 
dated in May 1999, determined that new and material evidence 
had not been presented to reopen the veteran's claims for, in 
pertinent part, vision problems and hair loss due to 
radiation exposure.  The RO found that while the evidence 
which had been submitted went to show that the veteran had in 
fact been exposed to nuclear radiation, he had failed to 
provide medical evidence showing that the claimed conditions 
were related to ionizing radiation.  In addition, the RO 
informed the veteran that his claimed disorders were not 
among those recognized as disabilities attributable to 
ionizing radiation.  Thereafter, the veteran is shown to have 
perfected a timely appeal to this May 1999 decision.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the case.  38 C.F.R. 
§ 3.156(a) (2000).   

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, supra, the Federal Circuit Court of Appeals 
reasoned that 38 C.F.R. § 3.156(a) merely requires that the 
newly submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  In light of the recent ruling in Hodge, the Court 
has concluded that Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1)  
bears directly or substantially on the specific matter, and 
(2)  is so significant that it must be considered to fairly 
decide the merits of the claim.  Fossie v. West, 12 Vet. App. 
1 (1998).

In this case, the record demonstrates that the RO's August 
1996 decision, as a result of the claims being withdrawn from 
appellate consideration in October 1997, is final.  
38 U.S.C.A. § 7105 (West 1991).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  The evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the August 1996 
rating decision, the last disposition in which the 
appellant's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra, at 1359.  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  

Evidence of Record Prior to August 1996

Review of the veteran's service medical records, including 
his November 1947 discharge examination report, does not show 
that the veteran either complained of, was treated for, or 
was diagnosed as having vision problems or hair loss during 
his period of service.  

Numerous VA outpatient treatment records are also shown to 
have been of record in August 1996.  Review of these records, 
dated from October 1990 to June 1996, does not reveal that 
the veteran complained of either vision or hair loss-related 
problems or that any such disorder was diagnosed during this 
period of time.  

Also of record in August 1996 were service records which 
indicate that the veteran participated in Operation 
CROSSROADS during atomic tests "Able" and "Baker" at the 
Bikini Atoll in 1946.  The Board does not dispute that the 
veteran did in fact serve at this location during his period 
of service.  

As noted above, in May 1999, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for vision problems 
or hair loss resulting from radiation exposure.

Evidence Received After August 1996

As shown as part of a VA Form 21-4138 (JF), dated in March 
1999, the veteran indicated that medical records from the VA 
Medical Center (VAMC), located in Houston, Texas, would 
support his present claims.  

VA treatment records, dated between September 1996 and 
November 1999, are also shown to have been associated with 
the claims folder.  Review of these records, some of which 
are shown to be from the Houston VAMC, while showing that the 
veteran was treated for several health-related problems, do 
not show that he was treated for either vision or hair loss-
related problems.  

In addition, as noted above, the Board does not contend that 
the veteran was not exposed to radiation in service.  To 
this, the Board points out that a letter dated in March 1999 
from the Defense Threat Reduction Agency indicates that the 
veteran was shown to have been a nuclear test participant.  
The letter also noted that the veteran was exposed to an 
external "gamma" dose between July 1946 and October 1946.

As previously noted, the veteran testified at a hearing held 
by the undersigned Board member in November 2000.  While it 
is noted that the veteran testified at the outset of the 
hearing that he had not been diagnosed as having either 
vision problems or hair loss, he later indicated that he had 
been told by VA medical personnel that his vision problem may 
have been caused by cataracts or maybe glaucoma.  He added 
that he was exposed to radiation in 1946 at the Bikini Atoll 
at Operation Crossroads.  The veteran further testified that 
VA physicians had told him that his vision and hair loss 
problems were directly related to radiation exposure, but 
that the physicians would not put these statements in 
writing.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for vision problems or 
hair loss as a result of exposure to ionizing radiation.  The 
RO determined in its August 1996 decision, as noted above, 
that the evidence of record did not show that the veteran 
either had a radiogenic disease as required by law, or that 
either of the claimed disorders were incurred in or 
aggravated by such service.  
The issue is therefore whether the new evidence shows that 
vision problems or hair loss are radiogenic diseases as 
required by law, or that they were incurred or aggravated by 
the veteran's period of service.  

The Board points out that under the provisions of 38 U.S.C.A. 
§ 1112(c) (2000) and 38 C.F.R. § 3.309(d) (2000), the 
diseases listed in 38 C.F.R. § 3.309(d)(2) shall be presumed 
to have been incurred in or aggravated by service if the 
diseases become manifest in a radiation-exposed veteran.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (2000); 38 C.F.R. § 3.307 
(2000).  A radiation-exposed veteran is one who, while 
serving on active duty or as a member of a reserve component 
of the Armed Forces during a period of active duty for 
training or inactive duty for training, participated in a 
radiation-risk activity, such as onsite participation in a 
test involving the atmospheric detonation of a nuclear device 
by the United States, or occupation of Hiroshima or Nagasaki, 
Japan, by the United States forces from August 6, 1945, to 
July 1, 1946.  38 U.S.C.A. § 1112(c)(3) (West 1991); 38 
C.F.R. § 3.309(d)(3) (2000).

Although the veteran's assertion that he participated in 
Operation CROSSROADS during the applicable time period 
qualifies as participation in a radiation-risk activity under 
38 C.F.R. §§ 3.309(d)(3)(ii)(A) (2000), the disorders which 
the veteran claims are due to his in-service exposure to 
ionizing radiation, namely, vision problems and hair loss, 
are not among the disorders listed in 38 C.F.R. § 3.309(d)(2) 
(2000).

However, the Board points out that service connection may 
also be established for disabilities deemed as potentially 
"radiogenic" diseases, where manifested in a radiation-
exposed veteran, pursuant to 38 C.F.R. § 3.311 (2000). The 
term "radiogenic disease" is defined as "a disease that 
may be induced by ionizing radiation...." 38 C.F.R. § 
3.311(b)(2) (2000).  Under the provisions of 38 C.F.R. 
§ 3.311, a radiation-exposed veteran is one who was exposed 
to ionizing radiation as a result of participating in the 
atmospheric testing of nuclear weapons, or occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or as a result of other activities.  38 C.F.R. 
§ 311(b)(1)(i) (2000).  However, neither vision problems nor 
hair loss is specifically listed as one of the diseases 
considered "radiogenic."  38 C.F.R. § 3.311(b)(2)(xxiii) 
(2000).  

In addition, review of the complete evidence of record fails 
to provide medical evidence to support the veteran's claims 
that his vision and hair loss problems were either incurred 
in or aggravated by his period of service.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's August 
1996 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  The Board finds, 
however, that none of the medical evidence submitted in 
support of the veteran's claim is "material" evidence 
because, as previously noted, none of evidence shows that the 
veteran has such a vision or hair loss-related disability 
which was 1)  either incurred in or aggravated by service, or 
2) which is either shown to be a disease listed in 38 C.F.R. 
§ 3.309(d)(2), see above, or a "radiogenic" disease, see 
also above, where manifested in a radiation-exposed veteran, 
pursuant to 38 C.F.R. § 3.311 (2000).

The Board further finds that the veteran's written 
statements, to the effect that he was exposed to radiation 
during his period of service, are essentially a repetition of 
contentions made in his original April 1996 application, and 
they are not new evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  To the extent that the veteran's statements 
are not cumulative of previous statements, the Board finds 
that they bear directly, but not substantially upon the 
specific matter under consideration.  By themselves and in 
connection with evidence previously assembled, they are not 
so significant that they must be considered to decide fairly 
the merits of the claim.  Even if considered new evidence, 
the lay statements and the veteran's statements are not 
material because, as laypersons, they have no competence to 
offer a medical opinion on the diagnosis or etiology of the 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 91992); see also Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

In light of the lack of medical evidence providing a link 
between any current vision or hair disorder and the veteran's 
period of service, the Board finds that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge, 
supra.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the RO's August 1996 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for these issues currently 
before the Board.  As such, the RO's August 1996 denial of 
service connection for vision problems and hair loss as a 
result of exposure to ionizing radiation remains final.  38 
U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 20.302 (2000).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for a vision disorder as a 
result of radiation exposure is denied.

New and material evidence to reopen the claim having not been 
submitted, service connection for hair loss as a result of 
radiation exposure is denied.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue of whether new and material evidence has been 
submitted to reopen a claim seeking entitlement to service 
connection for a stomach disorder as a result of radiation 
exposure.  While the Board regrets the delay associated with 
this remand, this action is necessary to ensure that the 
veteran's claim is fairly adjudicated.

As mentioned above, the veteran's original claim seeking 
entitlement to service connection for a stomach disorder as a 
result of exposure to ionizing radiation was denied by an 
August 1996 rating decision, and that the veteran thereafter, 
withdrew his claim in October 1997.  After the veteran again 
claimed entitlement to service connection for stomach 
problems in May 1998 the RO, as shown in a June 1998 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the veteran's claim.  The veteran 
was notified of this decision in June 1998; however, he did 
not initiate an appeal of the RO's denial within one year of 
the notification.  Therefore, the June 1998 rating decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).

Review of the evidence is shown to include VA outpatient 
treatment medical records and a statement submitted by the 
veteran in May 1998.  A VA medical record "problem list" 
shows that active problems relating to the veteran were noted 
to be hiatal hernia in April 1994 (with an onset in 1981), 
and duodenal ulcer in June 1994.  A March 1996 VA abdomen 
echogram report shows that cholelithiasis was to be 
considered as a diagnosis.  

Additionally, as noted by the veteran as part of a VA Form 
21-4138 (JF), dated in May 1998, where he claimed entitlement 
to service connection for stomach problems, the veteran noted 
that he had been examined at the VA medical facility (VAMC) 
located in "Shreveport" to determined if any residuals of 
his being involved in various atomic tests were shown to be 
manifested.  To this, it does not appear that medical records 
associated with treatment afforded the veteran in Shreveport 
have been attempted to be obtained by VA.  Therefore, in 
order to give the veteran every consideration with respect to 
the present appeal, it is the Board's opinion that an attempt 
should be made to obtain these records.  

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the VAMC in 
"Shreveport" in order to seek to obtain 
all records from that facility pertaining 
to treatment afforded the veteran.  All 
such records obtained should be 
associated with the claims folder.  

2.  The appellant should be informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim seeking 
entitlement to service connection for a 
stomach disorder as a result of radiation 
exposure, with consideration given to all 
of the evidence of record, including all 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure satisfaction 
of due process concerns.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



